Johnson, J.
(dissenting) — There is no question about the established rules of law that are pertinent to this case — the majority simply does not apply them. The State bears the burden to prove all elements of the crime charged beyond a reasonable doubt. Cause of death is an element of the crime of murder, and cause of death is an issue of fact that must be decided by the jury. There is absolutely no authority for a trial judge to decide that intentional ingestion of potentially lethal amounts of cocaine and heroin cannot, as a matter of law, serve as a valid intervening cause. The cases cited by the majority are almost exclusively sufficiency of the evidence challenges and in no way stand for this proposition. I would affirm the well reasoned decision of the Court of Appeals.
*484“Under the due process provisions of the Fifth and Fourteenth Amendments of the United States Constitution, the State must prove every element of an offense beyond a reasonable doubt.” State v. Lively, 130 Wn.2d 1, 11, 921 P.2d 1035 (1996). A causal nexus between the death of the victim and the criminal agency or conduct of the defendant is an essential element of murder. See, e.g., State v. Berlin, 133 Wn.2d 541, 550, 947 P.2d 700 (1997). In crimes, such as murder, which are defined to require specific conduct resulting in a specific effect, the State must prove the defendant’s criminal act was both the “cause in fact” and the “legal” cause of the result. State v. Rivas, 126 Wn.2d 443, 453, 896 P.2d 57 (1995); State v. Dennison, 115 Wn.2d 609, 624, 801 P.2d 193 (1990). “ ‘Cause in fact refers to the “but for” consequences of an act — the physical connection between an act and an injury.’ ” Dennison, 115 Wn.2d at 624 (quoting Hartley v. State, 103 Wn.2d 768, 778, 698 P.2d 77 (1985)). When an unforeseeable act breaks the causal connection between the original act and the injury, such “intervening cause” may excuse a defendant from legal accountability. State v. Little, 57 Wn.2d 516, 522, 358 P.2d 120 (1961); State v. Lovelace, 77 Wn. App. 916, 919, 895 P.2d 10 (1995).
Cause of death is a question of fact. State v. Engstrom, 79 Wn.2d 469, 476, 487 P.2d 205 (1971). As such, it must be evaluated by the jury, who is the “ ‘sole and exclusive judge of the evidence, the weight to be given thereto, and the credibility of witnesses.’ ” State v. Fernandez-Medina, 141 Wn.2d 448, 460, (2000) (quoting State v. Bencivenga, 137 Wn.2d 703, 709, 974 P.2d 832 (1999)); see State v. Strasburg, 60 Wash. 106, 119, 110 P. 1020 (1910); Strasburg, 60 Wash. at 133 (Morris, J., concurring) (constitutional error to remove consideration of questions of fact from the jury); United States v. Main, 113 F.3d 1046, 1050 (9th Cir. 1997) (causation is an issue of fact and its removal from the jury’s consideration is reversible error). Here, the trial judge allowed the State to fully argue its theory of causation but *485prevented the defense from rebutting those arguments and admonished the defense for attempting to do so. This impermissibly tainted the jury’s consideration of causation.
“Counsel are permitted latitude to argue the facts in evidence and reasonable inferences.” State v. Smith, 104 Wn.2d 497, 510, 707 P.2d 1306 (1985); see also State v. Ng, 104 Wn.2d 763, 778, 713 P.2d 63 (1985); State v. Kroll, 87 Wn.2d 829, 846, 558 P.2d 173 (1976); State v. Woolfolk, 95 Wn. App. 541, 547-48, 977 P.2d 1 (1999). Here, there was ample evidence from which defense counsel could have argued the State had failed to meet its burden on the element of causation. The testimony of Thomas’ longtime girl friend established he had a history of drug abuse dating back to 1975. The testimony of the Pierce County medical examiner placed the following additional facts into evidence: (1) toxicology reports performed after Thomas’ death revealed potentially life threatening amounts of cocaine and morphine in his system; (2) cocaine raises a person’s blood pressure; (3) Thomas was stable and no longer bleeding upon discharge from the hospital; (4) after his discharge, Thomas’ blood pressure became elevated due to cocaine in his system, thus causing him to begin bleeding again; and (5) according to Thomas’ death certificate, cocaine and morphine use were factors contributing to his death. In light of the testimony of both these witnesses, it is inconceivable the majority can conclude there was no evidence in the record from which the jury could infer Thomas’ drug abuse “constituted a subsequent, proximate cause that Perez-Cervantes could not have reasonably anticipated.” Majority at 478-79.
The majority largely rests its holding on the fact the medical examiner, although testifying to all the facts noted above, then offered his opinion that Thomas’ drug abuse, while a contributing factor to his death, was not the “cause of death.” Majority at 478. The medical examiner’s opinion, however, by its very nature went only to the medical cause of death, and not the legal cause of death. Under the Rules of Evidence, the doctor would be forbidden to offer an *486opinion as to the legal cause of the victim’s death. ER 704 cmt. (noting “experts are not to state opinions of law.. . .); Washington State Physicians Ins. Exch. & Ass’n v. Fisons Corp., 122 Wn.2d 299, 344, 858 P.2d 1054 (1993).
The medical examiner’s opinion was, therefore, hardly dispositive of the issue of causation. While medical causation may be offered as a component of expert opinion, legal causation is for the trier of fact to determine.
The cause of death is a question of fact for the jury to decide from all the facts and circumstances. It is generally customary to introduce expert medical testimony to establish the cause of death; however, proof thereof need not be confined to that character of testimony.
Engstrom, 79 Wn.2d at 476 (citing State v. Bozovich, 145 Wash. 227, 259 P. 395 (1927); L.S. Tellier, Annotation, Necessity, in Homicide Prosecution, of Expert Medical Testimony to Show Cause of Death, 31 A.L.R.2d 693 (1953)); see also State v. Childs, 8 Wn. App. 388, 391, 506 P.2d 869 (1973) (noting “proof of the cause of death does not depend solely upon expert medical testimony”); 31A Am. Jur. 2d Expert and Opinion Evidence § 258, at 258-59 (1989). Thus, regardless of whether the medical examiner labeled the cocaine in the victim’s system as a medical “cause” or “contributing factor,” it was for the jury to assign the proper weight to that testimony and draw any inferences from the facts in the record.
The majority also strays from the mark by overwhelmingly relying on cases where this court has rejected sufficiency of the evidence challenges to jury verdicts. Majority at 475-78; see also State v. Leech, 114 Wn.2d 700, 704, 790 P.2d 160 (1990) (defendant claimed on appeal that death did not occur in “furtherance of the arson as required by the felony murder statute”); Little, 57 Wn.2d 516 (defendant claimed on appeal jury was not warranted in concluding his actions were the proximate cause of the victim’s death); State v. Karsunky, 197 Wash. 87, 92, 84 P.2d 390 (1938) (defendant claimed on appeal that evidence was insufficient to sustain conviction); State v. Richardson, 197 Wash. 157, *487165, 84 P.2d 699 (1938) (defendant claimed on appeal that corpus delicti of murder had not been satisfied and evidence was insufficient to uphold conviction). In these cases, it was merely alleged that the jury’s verdict was erroneous because the defendant’s acts were not the proximate cause of the victim’s death due to intervening acts such as medical malpractice. In none of these cases, however, was it even suggested the defense had been completely precluded from arguing to the jury that the defendant did not cause the death of the victim. These cases, therefore, merely establish that a jury verdict will not fail on sufficiency of the evidence grounds due to an alleged intervening cause; these cases are hardly authority for the trial judge to rule, as a matter of law, that the defense could not dispute causation to the jury.
Only two cases mentioned by the majority do not involve sufficiency of the evidence challenges, but they nonetheless provide no support for the majority’s holding. State v. Yates, 64 Wn. App. 345, 824 P.2d 519 (1992), concerned a dispute over the wording of a jury instruction on cause of death where life support had been removed from the victim. The jury was fully instructed on proximate cause “and those instructions gave Yates a proper basis from which to argue his case to the jury.” Yates, 64 Wn. App. at 352 (emphasis added).
State v. Baruth, 47 Wash. 283, 91 P. 977 (1907), might lend some support to the majority’s position were this a case involving negligent acts of medical malpractice in the treatment of Thomas’ wound. In Baruth, this court affirmed the trial court’s sustaining of an objection to defense cross examination of a doctor where the defense sought to elicit that the victim might have survived had he received better medical treatment. Baruth, 47 Wash. at 296-97. The Baruth court merely restated the already well established rule that ordinary medical negligence in the treatment of the wound inflicted is not a defense to murder. Baruth, 47 Wash. at 296 (“Where one unlawfully inflicts upon the person of another a wound calculated to endanger or destroy life, it is no *488defense to a charge of murder where death ensues to show that the wounded person might have recovered if the wound had been more skillfully treated.”).
The rule stated in Baruth, however, is limited to cases involving medical negligence because medical negligence is considered foreseeable as a matter of law. This rule does not apply to grossly negligent acts, or to intentional acts, especially when those acts are committed by the victim. LaFave and Scott describe this distinction in their treatise on criminal law:
The most common case [of intervening cause] involves the negligent treatment of wounds by a doctor or nurse. A, intending to kill B, merely wounds him; but the doctor so negligently treats the wound that B dies. It is generally held that A is guilty of murdering B, i.e., that A’s act legally caused B’s death, unless the doctor’s treatment is so bad as to constitute gross negligence or intentional malpractice. In short, mere negligence in medical treatment is not so abnormal that the defendant should be freed of liability.
1 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 3.12, at 408-09 (1986) (emphasis added) (citations omitted); see also People v. Saavedra-Rodriguez, 971 P.2d 223, 225-27 (Colo. 1998) (distinguishing between ordinary negligence and gross negligence or intentional acts for purposes of causation in homicide case).
In examining this rule of law, it is apparent it does not support the result urged by the majority. This case does not involve negligent medical treatment by Thomas’ physicians; it does not involve medical malpractice at all. Instead, this case involves Thomas’ voluntary and intentional ingestion of illegal and possibly life threatening controlled substances. While, indisputably, the jury would be entitled to find these acts were foreseeable to Perez-Cervantes and, therefore, did not break the chain of causation, the trial judge had no authority to prevent the defense from arguing this factual issue to the jury.
• This exact point was made recently by the Ninth Circuit in a case involving alleged instructional error on the issue *489of cause of death. See Main, 113 F.3d at 1050. In Main, the defendant was charged with involuntary manslaughter stemming from the death of a passenger in an automobile accident. The accident allegedly resulted from the defendant’s driving while intoxicated. Main, 113 F.3d at 1047. After the accident, but before the passenger died, a deputy sheriff arrived on the scene, observed the passenger lying in a fetal position, believed the passenger was still breathing and, therefore, elected not to move him. Main, 113 F.3d at 1047. The passenger’s death was later attributed to lack of oxygen, along with alcohol in his bloodstream and head trauma sustained in the crash. Main, 113 F.3d at 1048. In responding to the claim the jury was improperly instructed on causation, the court noted “[w]hether [the passenger’s] death was within the risk created by [the defendant’s] conduct is a factual question, a question of the kind that a jury is peculiarly qualified to answer.” Main, 113 F.3d at 1049. The court then concluded:
It will be said that a failure to get prompt medical attention is not an unlikely hazard for the victim of an automobile accident. Agreed. But that judgment remains a judgment of fact, a judgment that is in the province of the jury. When the jury is not told that it must find that the victim’s death was within the risk created by the defendant’s conduct an element of the crime has been erroneously withdrawn from the jury.
Main, 113 F.3d at 1050 (citing Harmon v. Marshall, 69 F.3d 963, 965-66 (9th Cir. 1995)).
Although the jury was instructed on proximate cause in the present case, the prosecutor told the jury in its closing argument that cause of death was “not disputed,” and the defense was prohibited from answering that assertion. Thus, far from being “told that it must find that the victim’s death was within the risk created by the defendant’s conduct,” Main, 113 F.3d at 1050, the jury here was misled to believe this inquiry was already completed.
In examining the trial court’s refusal to allow the defense to present any argument on cause of death, we must also remember a defendant has a right to “ ‘a meaningful *490opportunity to present a complete defense.’ ” Crane v. Kentucky, 476 U.S. 683, 690, 106 S. Ct. 2142, 90 L. Ed. 2d 636 (1986) (quoting California v. Trombetta, 467 U.S. 479, 485, 104 S. Ct. 2528, 81 L. Ed. 2d 413 (1984)).
[T]h.e right to the assistance of counsel has been understood to mean that there can be no restrictions upon the function of counsel in defending a criminal prosecution in accord with the traditions of the adversary factfinding process that has been constitutionalized in the Sixth and Fourteenth Amendments. . . .
There can be no doubt that closing argument for the defense is a basic element of the adversary factfinding process in a criminal trial.
Herring v. New York, 422 U.S. 853, 857-58, 95 S. Ct. 2550, 45 L. Ed. 2d 593 (1975) (invalidating statute precluding defense from making closing argument). “Accordingly, it has universally been held that counsel for the defense has a right to make a closing summation to the jury, no matter how strong the case for the prosecution may appear to the presiding judge.” Herring, 422 U.S. at 858; see also Woolfolk, 95 Wn. App. at 547 (“[cjlosing argument is perhaps the most important aspect of advocacy in our adversarial criminal justice system.”).
The majority correctly states that the trial judge retains discretionary authority over certain aspects of closing argument, but this authority is limited in its scope: *491Woolfolk, 95 Wn. App. at 548 (emphasis added) (quoting Sears v. Seattle Consolidated St. Ry., 6 Wash. 227, 233, 33 P. 389, 33 P. 1081 (1893)).
*490It is the duty of the court, in all cases, to restrict the argument of counsel to the facts in evidence, and not to permit the opposite party to be prejudiced by any statement of facts not a part of the evidence. But counsel must be allowed some latitude in the discussion of their causes before the jury, and if they are not permitted to draw inferences or conclusions from the particular facts in evidence it would be impossible for them to make an argument at all. The mere recital of facts already before the jury is not an argument. There must be some reason offered for the purpose of convincing the mind, some inference drawn from the facts established or claimed to exist, in order to constitute an argument.
*491The proper application of the trial judge’s discretionary authority over closing argument is illustrated perfectly by the cases cited by the majority. See majority at 475. For example, the majority cites State v. Cecotti, 31 Wn. App. 179, 183, 639 P.2d 243 (1982), a case involving the limitation of defense closing argument to 30 minutes. The majority also relies on State v. Costello, 29 Wash. 366, 371, 69 P. 1099 (1902) and State v. Bokien, 14 Wash. 403, 416, 44 P. 889 (1896). Both these cases involve the trial judge’s overruling of defense objections to aspects of the State’s closing argument.
Accordingly, while it is within the trial judge’s discretion to limit the duration of summation or determine the propriety of the State’s mode of argument, a trial judge may not exclude defense arguments unless the arguments misrepresent the evidence or the law, introduce irrelevant or prejudicial matters, or otherwise confuse the jury. Woolfolk, 95 Wn. App. at 549 (citing United States v. DeLoach, 504 F.2d 185, 189 (D.C. Cir. 1974)). As noted this year by the Massachusetts Court of Appeals in an analogous case, “[bjowever broad the discretion of the trial judge may be to limit the scope of closings so as to guard against repetitive, redundant, and otherwise improper arguments to the jury, such power cannot extend to total preclusion of relevant arguments that ‘remain within the bounds of the evidence and the fair inferences from the evidence.’ ” Commonwealth v. Cutty, 47 Mass. App. Ct. 671, 675, 715 N.E.2d 1040 (1999) (citation omitted) (quoting Commonwealth v. Pettie, 363 Mass. 836, 840, 298 N.E.2d 836 (1973)). Put another way, “[t]he court cannot compel counsel to reason logically or draw only those inferences from the given facts which the court believes to be logical.” City of Seattle v. Arensmeyer, 6 Wn. App. 116, 121, 491 P.2d 1305 (1971).
This point is also well illustrated by the Court of Appeals recent decision in Woolfolk. In Woolfolk, the defendant was *492convicted of possession of a controlled substance with intent to manufacture or deliver while armed with a firearm. Woolfolk, 95 Wn. App. at 543. Defense counsel wished to argue to the jury that Woolfolk had no knowledge of the gun, but was denied the opportunity to do so. The Court of Appeals reversed Woolfolk’s conviction, stating the following:
There is evidence in the record from which an inference maybe drawn that Woolfolk did not know about the gun. . . . Woolfolk was not prevented from reminding the jury of this evidence but was precluded from driving home the crucial point that if they believed Woolfolk when he said he did not know about the gun, then they should find that he was not armed. Woolfolk should not be precluded from arguing his theory of the case to the jury, and we find that the trial court erred in granting the State’s motion in limine.
Woolfolk, 95 Wn. App. at 550.
In the present case, the trial court not only prevented the defense from arguing cause of death to the jury, but also allowed the State to tell the jury the issue was not in dispute.. The Court of Appeals rightly held this to be error because due process “prohibits a trial judge in a criminal case from directing a verdict for the State on any element of the crime charged ‘regardless of how overwhelmingly the evidence may point in that direction.’ ” State v. Perez-Cervantes, 90 Wn. App. 566, 571, 952 P.2d 204 (1998) (quoting United States v. Martin Linen Supply Co., 430 U.S. 564, 573, 97 S. Ct. 1349, 51 L. Ed. 2d 642 (1977) (citing State v. Delmarter, 68 Wn. App. 770, 776, 845 P.2d 1340 (1993))).
Cause of death is an element of the crime of second degree murder and a question ultimately to be determined by the trier of fact. It is, therefore, “a matter better left to the unanimous, contemporaneous assessment of twelve jurors than to the retrospective guesswork of a single judge acting ‘as a thirteenth juror.’ ” State v. West, 139 Wn.2d 37, 52, 983 P.2d 617 (1999) (Alexander, J., dissenting) (quoting State v. Williams, 96 Wn.2d 215, 227, 634 P.2d 868 (1981)). *493I would affirm the Court of Appeals, reverse the conviction, and remand the cause for further proceedings consistent with this opinion.
Smith, Madsen, and Sanders, JJ., concur with Johnson, J.